Order filed May 20, 2014




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00223-CV
                                    ____________

                IN THE INTEREST OF D.C., A MINOR CHILD


                    On Appeal from the 257th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-05172J

                                      ORDER

      On May 5, 2014, Brian J. Fischer filed a notice of appearance as attorney for
the minor child, which was erroneously considered as an appearance for appellant.
On May 6, 2014, Tom Zakes filed a motion to withdraw as counsel for appellant,
which was granted in error. The motion does not comply with Texas Rule of
Appellate Procedure 6.5. When new counsel is not substituted, the motion must
provide the party’s name and last known address, state that a copy of the motion
was delivered to the party, state that the party was notified in writing of the right to
object to the motion, and show that the motion was delivered to the party by
certified and regular mail. See Tex. R. App. P. 6.5.
      Accordingly, we WITHDRAW the ruling granting counsel’s motion to
withdraw, which was issued in error. Counsel’s motion to withdraw from
representing appellant is DENIED. Tom Zakes remains counsel of record for
appellant.

      The reporter’s record in this appeal was due May 19, 2014. Appellant is
ordered to take the necessary steps to see that the reporter’s record is filed on or
before June 6, 2014, which includes making payment arrangements for the record,
unless the trial court determines that appellant is indigent.



                                 PER CURIAM




                                           2